#28269-r-JMK
2018 S.D. 64

                             IN THE SUPREME COURT
                                     OF THE
                            STATE OF SOUTH DAKOTA

                                      ****

ISG, CORP.,                                  Plaintiff and Appellant,

      v.

PLE, INC. and
MARC O. BOGUE,                               Defendants and Appellees.

                                      ****
                   APPEAL FROM THE CIRCUIT COURT OF
                      THE FIRST JUDICIAL CIRCUIT
                     UNION COUNTY, SOUTH DAKOTA

                                      ****

                   THE HONORABLE STEVEN R. JENSEN
                               Judge

                                      ****

JOSHUA D. ZELLMER
Myers Billion, LLP
Sioux Falls, South Dakota

LEON N. PATRICIOS
Zumpano, Patricious & Winkler, P.A.          Attorneys for plaintiff and
Coral Gables, Florida                        appellant.

PETER J. BENDORF
Bendorf Law Firm, PLLC
Sioux Falls, South Dakota

PHILLIP O. PETERSON
Peterson, Stuart, Rumpca
   & Rasmussen                               Attorneys for defendants and
Beresford, South Dakota                      appellees.

                                      ****

                                             CONSIDERED ON BRIEFS
                                             FEBRUARY 12, 2018
                                             OPINION FILED 08/22/18
#28269

KERN, Justice

[¶1.]         International Services Group Corp. (ISG) contracted with Portable Lift

Equipment Inc. (PLE) to build two observation platforms for use by law

enforcement at an annual festival held in San Juan, Puerto Rico. PLE did not

deliver the platforms they agreed to build and instead delivered a used,

contractually noncompliant platform. ISG sued PLE and its president for breach of

contract and fraud. The case went to trial, and the jury found in favor of ISG,

awarding both compensatory and punitive damages. PLE filed a motion for a new

trial. The circuit court denied the motion on the issue of liability but granted a new

trial on the issue of damages. We reverse and remand.

                          Facts and Procedural History

[¶2.]         In fall 2013, the Puerto Rican Police Department (Department)

contracted with ISG, a security company, to provide and maintain two tactical

observation platforms (TOPs).1 TOPs consist of a pod, which is an enclosed

structure capable of holding two to four individuals, raised from a mobile trailer via

a scissor lift or stack. The Department needed the TOPs by early January 2014 for

use at the annual San Sebastian Street Festival held in San Juan, Puerto Rico. The

year prior, a violent altercation occurred resulting in a homicide, prompting law

enforcement to enhance security at the event by providing a more visible presence.




1.      ISG claims that it was a well-respected security company that worked with
        the Department and the municipality of San Juan. It provided services such
        as police and personnel training, design and installation of closed-circuit
        camera systems, and security consultations.


                                          -1-
#28269

The contract required that the TOPs be equipped with Level III National Institute

of Justice (NIJ)2 ballistics-rated protection. The Department agreed to lease the

TOPs for three years for $824,658.94, and the parties later agreed to amend the

contract so that the Department could purchase the TOPs. ISG’s president, Jesus

Roman, testified that the Department agreed to a down payment of $366,490.

[¶3.]         To fulfill the contract, ISG first attempted to purchase TOPs

manufactured by FLIR Systems Inc., an industry leader in the field, but FLIR could

not build and ship the TOPs before the festival. Roman, looking for alternatives,

discovered PLE while researching online for companies based in the United States.

PLE, located in Beresford, South Dakota, sells lift equipment, including TOPs. The

company consists of Marc Bogue (Bogue), PLE’s president; his wife, Lisa, who works

as the office manager; Bogue’s nephew Steve Bogue (Steve), PLE’s engineer; and

Craig Stubbe, PLE’s general manager. In September 2013, Roman began

corresponding with PLE by phone and email. Roman explained that he needed two

TOPs by December 31, 2013 for the January 2014 festival. On October 18, 2013,

Roman sent PLE a quote from FLIR listing various ballistics-protection options, and

Roman testified that he told Bogue that he needed “exactly the same thing that

FLIR [could] provide.” According to the quote provided by FLIR, the cost for two

units would be $379,963.51.

[¶4.]         On October 26, 2013, Roman visited PLE’s factory in Beresford.

Roman testified that no one expressed any concerns about building the TOPS or




2.      NIJ categorizes ballistic-protection performance into five levels, from least
        protection to highest: Level IIA, Level II, Level IIIA, Level III, and Level IV.
                                            -2-
#28269

completing the project by the deadline. However, Bogue testified that PLE had

never manufactured or sourced any materials with ballistic protection and that he

did not know what NIJ Level III stood for when Roman sent PLE the quote from

FLIR. Bogue also did not know how much weight ballistic protection would add to

the pod. Nevertheless, Bogue did not confer with Steve or Stubbe before sending

the quote and did not hire an engineer or ballistics expert to determine whether

PLE had the ability to manufacture a TOP with ballistic protection. Although

Bogue failed to disclose this information to Roman, he insisted at trial that “there

was nothing that would have led [Roman] to believe that we could do Level III

ballistic protection at that particular time.” Yet Bogue admitted that, at the time of

the meeting, he understood the TOPs needed NIJ Level III-rated ballistic

protection.

[¶5.]         Following their meeting, PLE sent Roman an invoice totaling $317,418

and requested a 50% deposit. On October 30, 2013, Roman wired $158,699 to PLE.

After receiving ISG’s payment, PLE began working on the TOPs. However, in early

November 2013, PLE discovered issues pertaining to both lift capacity and pricing.

On November 9, 2013, Bogue sent Roman an email outlining possible ways to

proceed, including to “stay the course” and build unarmored or lightly armored

pods. Three days earlier, Steve sent Bogue an email informing Bogue that the

quotes for outsourcing pods “came in too high,” requiring that they build the pods

themselves, a process that would move the project back to the end of January or

sometime in February 2014. Bogue did not disclose this information to Roman.

Roman responded on November 11, 2013, agreeing to use two unarmored TOPs


                                          -3-
#28269

until PLE finished the Level III-rated units. That same day, Stubbe privately

informed Bogue that the unarmored TOPs would be completed “in late January at

[the] earliest” and the armored TOPs “may be 6 months or more.”

[¶6.]          On November 28, 2013, Bogue emailed Roman and explained that

although they were “staying the course,” “winter storms across the US ha[d] pushed

[PLE] back about one week as vendors were unable to produce product for [them].”

Bogue advised Roman about a “NIJ 3 unit” available in San Diego, stating that he

believed delivery of the California TOP could occur in 30 days. As for the armored

TOPs, Bogue stated that manufacturing would have a lead time of eighteen weeks.

[¶7.]          Roman and Stubbe traveled to San Diego to inspect the TOP, which

was dubbed “Eagle Eye.” As a result of their inspection, they developed a list of

problems with Eagle Eye requiring correction before it could be put into service,

including that it only had level NIJ IIIA protection. Roman flew back to Puerto

Rico to inform the Department about Eagle Eye and to ask if they would accept it.

Stubbe remained in California, tasked with completing the repairs. PLE sent ISG

an invoice charging $158,709 for Eagle Eye and $7,000 for shipping from California

to Jacksonville, Florida, to stage for transport to Puerto Rico. Roman testified that

PLE promised to upgrade Eagle Eye to NIJ level III protection after its arrival in

Puerto Rico.

[¶8.]          On December 13, 2013, PLE invoiced ISG for $80,699 as a partial

payment on the second TOP under construction in Beresford. ISG wired the money

to PLE. However, by December 31, PLE had not delivered the PLE-manufactured

TOPs to ISG. On that day, Bogue sent Roman an email with deadlines for project


                                         -4-
#28269

milestones, including January 20, 2014, when PLE would “[s]hip Aero Top3 to

Puerto Rico or ship Eagle Eye[,]” and February 28 for shipping the second unit.

[¶9.]          In December 2013, PLE shipped Eagle Eye from Florida to Puerto Rico

but it was nonfunctional upon arrival, requiring repairs and upgrading by ISG

before it could be used by the police. Roman testified that ISG worked “twenty-four

hours [a day] for seven days” to get Eagle Eye ready for the festival. ISG presented

evidence that the value of this work would exceed $100,000 if done by outside

sources, requiring $25,000 to design a new pod for Eagle Eye and $98,500 to

manufacture it.

[¶10.]         On January 28, 2014, Bogue sent Roman an email explaining that the

first of the PLE-manufactured TOPs would be completed around March 15 or

“[s]ooner if [the parties came] to a compromise” on ballistics protection. Bogue

reiterated the problems PLE had been experiencing with the weight of the pods and

proposed that the police simply position portable shields while in the pod’s cabin.

Bogue stated that they would “continue the course” if such a compromise could be

reached; however, if not, Bogue believed “[t]he only option [would be] to do a

complete new design with a” new stack, requiring an additional fourteen weeks and

more money.

[¶11.]         On February 10, 2014, Stubbe emailed Bogue to inform him that their

current lift could not handle an armored pod, regardless of the level of protection it

offered. Stubbe recommended that PLE either take the time and expense to build

the pod ISG requested or “bow out and return the deposit,” though he was not sure



3.       This was one of the two unarmored TOPs PLE agreed to build.
                                         -5-
#28269

PLE could do either. Disregarding Stubbe’s opinion, on February 14, 2014, Bogue

emailed Roman and told him that they were “bringing in a ballistics expert from

Minneapolis to oversee final assembly . . . .” At trial, Bogue admitted that no such

expert had been hired and that this statement was false.

[¶12.]       On February 24, 2014, Roman emailed Bogue about his recent meeting

with the San Juan police commissioner, stating he needed the TOPs done in fifteen

to twenty days as the Department would not accept any more excuses. On March 1,

Bogue emailed Roman and told him that PLE “continue[d] to work diligently” and

that the arrival of a stack “ha[d] been delayed slightly because of weather.” On

March 6, Roman informed Bogue that a Department committee demanded he

provide a date for when the second TOP would arrive and a letter from PLE

indicating the TOP’s anticipated completion date. Bogue responded that “[m]ajor

components have arrived or are in transit,” but that “[s]nowstorms and weather are

still delaying the arrival of some significant parts . . . .” Bogue insisted, however,

that “all major components . . . [would] arrive [the] next week” and that they hoped

to have the TOP finished by the end of the month. At trial, Bogue admitted that

these statements were false as he had not yet ordered the pod or the trailer.

[¶13.]       On March 19, 2014, Roman emailed Bogue to inform him that the

Department was considering cancelling the contract and that they needed the

second TOP as soon as possible. On June 9, 2014, Bogue sent an email stating that

PLE was “close to having the pod.” On June 14, Roman emailed Bogue and

explained that a recent meeting with the Department went poorly and that he

expected to meet with the Department’s legal counsel the coming Tuesday. On


                                           -6-
#28269

June 15, Bogue responded that he would “deliver [ISG] an exceptional and safe

product” and that the Department would be “very happy with the final product.”

[¶14.]         By September 2014, PLE had yet to ship the second TOP or upgrade

Eagle Eye. Roman emailed Bogue on September 4, 2014, stating that it had been a

“[l]ong time that I don’t get any feedback on the TOP that [was] still [being]

manufactured” and that the Department had cancelled their contract with ISG. To

avoid being fined by the government, ISG demanded that PLE upgrade Eagle Eye

to NIJ Level III protection. Roman also requested that all costs related to Eagle

Eye be paid by PLE and that any money still in PLE’s possession be returned to

ISG.

[¶15.]         In October 2014, PLE completed assembly of the second TOP’s pod.

Roman flew to Beresford to inspect the unit and discovered that it did not conform

to the contact’s specifications, lacking, among other things, NIJ Level III-rated

protection. ISG sued PLE for breach of contract, fraud,4 deceit, negligent

misrepresentation, conversion, and, in the alternative, unjust enrichment. ISG also

sued Bogue individually for fraud, deceit, and negligent misrepresentation.




4.       The jury received the same instructions on fraudulent misrepresentation
         with respect to both ISG’s claim that PLE fraudulently induced ISG to enter
         into the contract in October 2013 for the TOP’s and ISG’s claim that PLE
         fraudulently induced ISG to transfer another $80,699 in December 2013. The
         special-verdict form used the same language when referring to each claim,
         asking the jury whether it believed that Bogue made “fraudulent
         misrepresentations in order to induce Plaintiff . . . .” In ISG’s briefs on
         appeal, ISG refers to the first claim as “fraudulent inducement” and the
         second claim as “fraudulent misrepresentation.” For ease of distinguishing
         the two claims, we have adopted the same shorthand.
                                             -7-
#28269

[¶16.]       On March 20–24, 2017, the circuit court held a jury trial and at the

close of the evidence three counts were submitted to the jury: breach of contract

against PLE, and fraud in the inducement and fraudulent misrepresentation

against PLE and Bogue. Roman testified that the events of this case ruined his

reputation and that the government and private sector effectively blacklisted ISG.

According to Roman, ISG lost lucrative contracts with entities like the City of San

Juan and the University of Puerto Rico, the latter of which meant losing “roughly

. . . two hundred [thousand], two hundred something a year.” As a result, ISG

released its entire staff of forty employees. Roman also testified that ISG had

expected to make a profit of $507,240.94 on the San Sebastian contract, which was

the $824,658.94 contract price minus the $317,418 that PLE invoiced ISG.

[¶17.]       On cross-examination, opposing counsel asked Roman whether he had

provided any documentation of employment records or payments made by the

Department. Roman admitted that he had not. The jury did, however, receive

defendant’s Exhibit 76, a history of payments made by the Department to ISG,

which included payments for the contract in this case and other projects that

Roman testified predated this dispute. Exhibit 76 established that ISG received

$366,490.00 from the government in October 2013, the down payment for the two

TOPs, as well as payments for prior projects and a total payment amount of

$478,955.29 to ISG. The last payment made was on July 22, 2016. During closing

argument, ISG argued that, per Exhibit 76, “Roman had received and will no longer

receive $112,465.00 from the” Department. ISG arrived at this amount by

subtracting the $366,490 down payment from $478,955.29, the total amount of


                                         -8-
#28269

money ISG received from the Department between 2010 and 2016 as shown on

Exhibit 76.

[¶18.]          The court instructed the jury that it should determine liability on each

issue independently of the others and that any concern over double damages would

be handled by the court after trial. PLE presented a novation defense, which the

jury rejected, finding in favor of ISG on the claims for breach of contract, fraudulent

inducement, and fraudulent misrepresentation.5 The jury awarded $450,000 to ISG

in compensatory damages for PLE’s breach of contract. On the fraudulent-

inducement claim, the jury awarded $662,000 in compensatory damages against

PLE and Bogue. The jury also awarded $600,000 in punitive damages against PLE

and $900,000 against Bogue. For the fraudulent-misrepresentation claim, the jury

awarded $80,699 in compensatory damages against both defendants. Further, it

awarded $37,000 in punitive damages against PLE, and $148,000 against Bogue.

[¶19.]          On April 18, 2017, the circuit court held a hearing on defendants’ post-

trial motions, including a motion for a new trial. PLE and Bogue argued that the

jury based its verdict on “unsupported[,] unsubstantial testimony” that ISG’s

contract with the Department had been cancelled. The court denied the motion for

new trial on the issue of liability finding Roman’s testimonial evidence sufficient to

prove causation. However, the Court granted a new trial on the issue of damages

on all three counts, expressing concern that it could not replicate the jury’s

calculations.




5.       “Novation is the substitution by contract of a new obligation for an existing
         one and is subject to the rules concerning contracts in general.” SDCL 20-7-5.
                                             -9-
#28269

[¶20.]       The court noted that the Department had already paid ISG $366,490

as a down payment. Given that ISG paid PLE roughly $238,000, the court agreed

with defendants’ argument at the time of trial that ISG had “netted more than what

defendants received from the plaintiff out of the contract situation.” Additionally,

although the court recognized how the jury arrived at its verdict on the contract

damages, it was concerned the jury might have believed that ISG had to pay back

the down payment even though no evidence was introduced at trial of any such

obligation. The court determined that if the jury’s award was based on an

obligation to repay the down payment, such an award would have been speculative.

The court concluded that “if the contract payments that ISG would have paid to

PLE and the amount ISG received is reduced [to eliminate this potential double

recovery], that brings the damage down to” $140,751 ($507,241 minus $366,490),

which was “significantly less than the $450,000” the jury awarded.

[¶21.]       As to the fraud claims, the court determined that “there are issues

with the $112,463 that [ISG] claimed should be considered as damages.”

Specifically, the court observed there was “no showing by ISG . . . that they would

have received that additional amount in the future” because it was “all historic

payments” for projects predating the San Sebastian contract. Further, the court

noted that $662,000 “far exceed[ed] . . . the $507,000.00 . . . amount of profit and the

amount that ISG lost . . . .” The court stated that the jury could have awarded

roughly $158,000 for the deposit ISG made to PLE, but it stated that it would then

be inappropriate to also award contract damages. However, as to the $80,699 claim

for fraudulent misrepresentation, the court stated that the amount “appear[ed] to


                                          -10-
#28269

be supported by the evidence.” Nevertheless, the court did not think that amount

was “just and appropriate” and declined to order remittitur as an alternative to a

new trial.

[¶22.]       Finally, with respect to punitive damages, the court indicated that the

verdict exceeded what the evidence supported on both the contract and fraud claims

because the award was “tainted” by the unsubstantiated compensatory award. The

court also questioned whether the jury intended to award punitive damages against

both PLE and Bogue or whether they intended for ISG to recover from only one of

the two. The court explained that since the jury had been instructed not to worry

about double damages, it was unclear what the jury may have had in mind. The

court observed, however, that neither party had objected to the verdict form.

[¶23.]       ISG appeals from the court’s grant of a new trial in favor of PLE and

Bogue (collectively, Appellees), raising five issues, which we consolidate as follows:

             1.     Whether the circuit court erred in granting a new trial on
                    compensatory damages for breach of contract.

             2.     Whether the circuit court erred in granting a new trial on
                    compensatory damages on the fraud claims.

             3.     Whether the circuit court erred in granting a new trial on
                    punitive damages on the fraud claims.

                                Standard of Review


[¶24.]       “We review the grant of a new trial under the abuse of discretion

standard . . . .” Lewis v. Sanford Med. Ctr., 2013 S.D. 80, ¶ 15, 840 N.W.2d 662,

666. A court abuses its discretion when it makes “a fundamental error of judgment,

a choice outside the reasonable range of permissible choices, a decision . . . [that], on

full consideration, is arbitrary or unreasonable.” Wald, Inc. v. Stanley, 2005 S.D.
                                          -11-
#28269

112, ¶ 8, 706 N.W.2d 626, 629 (quoting Arneson v. Arneson, 2003 S.D.125, ¶ 14,

670 N.W.2d 904, 910). While we accord greater deference to a circuit court’s

decision to grant rather than deny a motion for a new trial, such “deference . . . is

not without its limits[,]” and “[a circuit] court may only set aside a jury’s verdict . . .

‘if the jury’s conclusion was unreasonable and a clear illustration of its failure to

impartially apply “the reasoning faculty on the facts before them.”’” Lewis, 2013
S.D. 80, ¶¶ 15–16, 840 N.W.2d at 666 (quoting LDL Cattle Co., Inc. v. Guetter, 1996
S.D. 22, ¶ 13, 544 N.W.2d 523, 527). We grant all inferences in favor of the

nonmoving party, and “[i]f the jury’s verdict ‘can be explained with reference to the

evidence,’ it should be affirmed.” Id. ¶ 16 (quoting Reinfeld v. Hutcheson, 2010 S.D.
42, ¶ 5, 783 N.W.2d 284, 287).

                                Analysis and Decision

              1.     Whether the circuit court erred in granting a new trial on
                     compensatory damages for breach of contract.

[¶25.]        ISG contends that the jury’s award can be explained by the evidence

because it accurately reflected the expected profit ISG lost due to the Department’s

cancellation of the contract minus costs and expenses ISG would have incurred in

completing the contract. ISG argues its requested award of $507,240 represented

its lost profits, namely: the $824,658.94 it would have received from the

Department were the contract completed minus the $317,418 it would have paid

PLE under the contract. ISG observes that the jury only awarded $450,000, which

is less than the $507,240 it claims in lost profits. ISG also argues the jury could

have resolved the circuit court’s concern about the $366,490 received by ISG from

the Department without speculating that ISG would have to repay it. ISG notes

                                           -12-
#28269

that the actual payments ISG made to PLE and the expenses incurred in bringing

Eagle Eye into compliance with the terms of the contract could have offset the

$366,490 ISG received from the Department.

[¶26.]       SDCL 21-2-1 provides that “[f]or the breach of an obligation arising

from contract, the measure of damages . . . is the amount which will compensate the

party aggrieved for all the detriment proximately caused thereby, or which, in the

ordinary course of things, would be likely to result therefrom.” However, “[n]o

damages can be recovered for a breach of contract which are not clearly

ascertainable in both their nature and their origin.” Id. SDCL 15-6-59(a) provides

that a new trial may be granted as a result of “[e]xcessive or inadequate damages

appearing to have been given under the influence of passion or prejudice” or due to

“[i]nsufficiency of the evidence to justify the verdict[.]” “The amount of damages to

be awarded is a factual issue to be determined by the trier of fact.” Estate of He

Crow v. Jensen, 494 N.W.2d 186, 192 (S.D. 1992). “Once the fact of damages has

been established, uncertainty over the amount of damages is not fatal to recovery.”

Bailey v. Duling, 2013 S.D. 15, ¶ 35, 827 N.W.2d 351, 363 (emphasis added). Thus,

“damages are speculative, not when the amount is uncertain, but when the fact of

damages is uncertain.” Id. (citing Weekley v. Prostrollo, 2010 S.D. 13, ¶ 24, 778
N.W.2d 823, 830) (emphasis added).

[¶27.]       In response to ISG’s arguments, Appellees merely quote the circuit

court, highlighting its statements that it carefully considered all the evidence and

that it understood it could not order a new trial simply because it disagreed with

the amount of damages. Appellees’ primary argument is that the evidence was


                                         -13-
#28269

insufficient in that no documentation was provided at trial proving the Department

cancelled its contract with ISG.

[¶28.]       Yet we have stated that “the amount of damages does not need to be

proven with absolute exactness” and have affirmed an award’s amount based solely

on the testimony of a plaintiff. Rumpza v. Zubke, 2017 S.D. 49, ¶ 20, 900 N.W.2d
601, 608. Exhibit 76 establishes the existence of this contract and others between

ISG and the Department. While ISG did not offer written evidence that the

Department cancelled its contract with ISG, defendants cite no authority

supporting its proposition that testimony alone cannot prove the fact of damages.

The jury, as finder of fact, was free to believe Roman’s testimony that the

Department cancelled his contract, which in any event was inferentially supported

by documentary evidence including the emails and contracts.

[¶29.]       Moreover, the circuit court did not appear to take issue with the fact of

damages. Indeed, the court observed that the defendants did not cross-examine

Roman about the issue of documentation regarding the Department’s payments and

noted that “[t]he jury chose to believe [Roman’s] oral testimony and the [c]ourt

believes that is sufficient.” Rather, it seemed concerned about the amount awarded.

We have said that “in an action for breach of contract, the plaintiff is entitled to

recover all his detriment proximately caused by the breach,” and “[t]he ultimate

goal in awarding damages for breach of contract is to ‘place the injured party in the

position he or she would have occupied if the contract had been performed.’” Bad

Wound v. Lakota Cmty. Homes, Inc., 1999 S.D. 165, ¶ 9, 603 N.W.2d 723, 725

(quoting Ducheneaux v. Miller, 488 N.W.2d 902, 915 (S.D. 1992)); accord Lamar


                                          -14-
#28269

Advert. of S. Dakota, Inc. v. Heavy Constructors, Inc., 2008 S.D. 10, ¶ 14,

745 N.W.2d 371, 376. Reasonable certainty in determining damages “‘requires

proof of a rational basis for measuring loss,’ without requiring the trier of fact to

speculate.” Kreisers Inc. v. First Dakota Title Ltd. P’ship, 2014 S.D. 56, ¶ 40, 852
N.W.2d 413, 424 (quoting Weekley v. Wagner, 2012 S.D. 10, ¶ 13, 810 N.W.2d 340,

343).

[¶30.]       Here, ISG entered into evidence its contract with the Department for

the TOPs, and the jury could determine the profit ISG expected to earn. Yet the

circuit court questioned whether the jury mistakenly allowed ISG to recover its

estimated profit, $507,240 (or $450,000, as awarded by the jury), in addition to the

$366,490 down payment because it could have erroneously believed that ISG was

required to return the down payment. In the court’s view, the proper measure of

damages would have been calculated by subtracting the claimed lost profits of

$507,240 by the $366,490 down payment received from the Department for a total of

$140,751. The court concluded that damages beyond this amount were excessive.

[¶31.]       However, ISG spent nearly the entire down payment on actual costs.

ISG paid PLE $239,000 for two TOPs. In return, ISG received one nonconforming

TOP, Eagle Eye, which required extensive repairs and alterations to conform to the

contract’s requirements. Although ISG did not produce documentation detailing the

costs it incurred, ISG introduced Exhibit 32, an email chain between Bogue and

Stubbe, as evidence that designing a replacement pod for Eagle Eye would cost

$25,000 in addition to $98,500 in building expenses. The combined total of these

costs and expenses alone ($239,000 in payments to PLE, $25,000 in design costs,


                                          -15-
#28269

and $98,500 in construction costs) is $362,500—just shy of the down payment

received by the Department. Based on the evidence presented at trial, the jury

could have properly accounted for the partial payment of $366,490 because ISG

expended this sum to deliver just one contractually compliant TOP to the

Department.

[¶32.]         Moreover, ISG still expected to receive another $458,168 ($824,658

minus the $366,490 down payment) from the Department. The jury awarded

$450,000, the approximate amount ISG would have realized in profit but for

Appellees’ nonperformance.6 Thus, after offsetting expected revenues by actual

costs, the jury’s award accurately “place[d] the injured party in the position [it]

would have occupied if the contract had been performed.” Bad Wound, 1999 S.D.
165, ¶ 9, 603 N.W.2d at 725. Therefore, the circuit court erred by ordering a new

trial on the issue of compensatory damages on the breach-of-contract claim.

               2.     Whether the circuit court erred in granting a new trial on
                      compensatory damages on the fraud claims.

[¶33.]         ISG also argues the circuit court erred by ordering a new trial on the

damages assessed for the fraud claims. The jury awarded compensatory damages of

$662,000 on the fraudulent-inducement claim and $80,699 on the fraudulent-

misrepresentation claim. ISG argues that the court erred by concluding that the


6.       Had all the parties performed under the contract as expected, ISG would
         have paid PLE $317,418 for two conforming TOPs. Whether this amount is
         used to offset the $366,490 down payment or the subsequent $458,168 ISG
         would have received at the completion of the contract, ISG would have
         realized a profit of $507,240 minus any further costs (e.g., in delivering and
         setting up the PODs at the San Sebastian festival). Conversely, using the
         circuit court’s calculations, which fail to consider actual costs, ISG would
         have realized a much smaller profit.
                                           -16-
#28269

$662,000 compensatory award on the fraudulent-inducement claim exceeded ISG’s

losses. ISG argues that its damages under the fraudulent-inducement claim

included the following: $507,240 in lost profits from ISG’s contract with the

Department; $112,465 in average annual income lost from other contracts computed

from Exhibit 76; $25,000 spent to design a new pod for Eagle Eye; and $98,500 to

manufacture Eagle Eye’s replacement pod. ISG argues that these damages total

$743,205 and that the jury weighed the evidence and awarded a lower amount. ISG

also contends that although the circuit court acknowledged evidence supporting the

$80,699 compensatory award on the fraudulent-misrepresentation claim, the court

erroneously concluded that the award was inappropriate.

[¶34.]       SDCL 21-3-1 provides that “[f]or the breach of any obligation not

arising from contract, the measure of damages . . . is the amount which will

compensate for all the detriment proximately caused thereby, whether it could have

been anticipated or not.” (Emphasis added.) Further, “courts have some leeway in

calculating damages and a lesser degree of certainty is required to prove tort

damages as compared to contract damages.” Prostrollo, 2010 S.D. 13, ¶ 24, 778
N.W.2d at 830. However, “facts must exist and be shown by the evidence which

afford a basis for measuring the loss of the plaintiff with reasonable certainty.” Id.

¶ 26.

[¶35.]       Here, the first portion of the damages instruction for fraud was the

same as the breach-of-contract claim. Additionally, the jury was instructed that it

could also award damages for “[a]ny other loss or damage you find [ISG] has proven

because of the alleged fraudulent misrepresentation of Defendants.” At the post-


                                         -17-
#28269

trial motion hearing, the court took issue with the $112,463 figure cited by ISG

during closing argument. The court agreed with Appellees that there was no

showing that ISG would have continued to receive additional amounts from the

Department in the future because Exhibit 76 only showed historic payments. The

court also believed the $25,000 and $98,500 figures were speculative because ISG

produced those numbers using an email sent by Stubbe to Bogue about the

anticipated costs for upgrading Eagle Eye. Moreover, the court found “no indication

in the record” whether ISG incurred those expenses when forced to upgrade Eagle

Eye.

[¶36.]       Exhibit 76 alone does not prove ISG would have received future

contract payments from the Department. However, Roman testified that the

incident effectively blacklisted ISG in Puerto Rico, among both governmental and

private entities. He also testified that ISG lost all forty of its employees. The

$112,466 amount—a figure ISG arrived at by subtracting the $366,490 deposit from

the Department’s total payment of $478,955.29 between September 2010 and July

2016—simply indicates the amounts ISG could have expected to earn had this

transaction not destroyed its reputation. Additionally, Roman testified that ISG

lost several lucrative contracts because of these events. To that end, ISG explained

during closing argument that it had “lost a lot more” and that $112,466 was a low

number given that ISG’s “business ha[d] been destroyed” and that they were “not

asking for all th[eir] damages here in this number.” We have said that “[i]f some

doubt persists on the certainty of damages, it is to be resolved against the breaching

party: breaching parties cannot complain when the task of computing damages is


                                          -18-
#28269

made more difficult by their own acts.” Prostrollo, 2010 S.D. 13, ¶ 28, 778 N.W.2d

at 831. And, as explained above, it was the jury’s prerogative to believe Roman’s

testimony.

[¶37.]         Similarly, doubts surrounding the $25,000 and $98,500 figures do not

warrant a new trial. These figures stem from Exhibit 32, the Bogue–Stubbe email

chain. The emails indicated that “the engineering cost for one pod” was $25,000

while the $98,500 in building expenses included $76,000 for the armor itself,

$10,000 for the structure, and $12,500 “for NRE.”7 The court stated that there was

no evidence ISG spent these amounts on correcting the problems with Eagle Eye

and noted its concern about whether the $98,500 figure encompassed the $25,000

number. However, Roman testified that Eagle Eye did undergo both extensive

repairs and upgrading. While it is unknown exactly how much these alterations

cost, PLE’s own estimations serve as evidence thereof.

[¶38.]         With respect to the fraudulent-misrepresentation claim, the circuit

court acknowledged that an award of $80,699 “would appear to be supported by the

evidence.” Nevertheless, the court expressed its concern that this amount was not

“a just and appropriate verdict in this case.” But, as the circuit court stated, the

evidence supported the jury’s award, which could be derived from the December

2013 payment ISG made to PLE at a time when PLE knew it could not perform the

contract. The jury’s verdict on the fraudulent-misrepresentation claim, having a

sound basis in the evidence and not appearing unreasonable, is also affirmed. See

Lewis, 2013 S.D. 80, ¶¶ 15–16, 840 N.W.2d at 666.



7.       The acronym “NRE” stands for non-recurring engineering fees.
                                        -19-
#28269

               3.    Whether the circuit court erred in granting a new trial on
                     punitive damages on the fraud claims.

[¶39.]         In concluding that the issue of punitive damages8 should be retried,

the circuit court explained that the issues involved with the jury’s compensatory

damages awards “tainted” the punitive damages awards. The court also stated that

it was unclear from the verdict form whether the jury intended for PLE and Bogue

to separately pay the amounts listed next to their names.

[¶40.]         However, as detailed above, the jury’s compensatory damages awards

can be explained by reference to the evidence without the need for impermissible

speculation. This eliminates the concern that the punitive damages awards were

tainted. As to the court’s observation about potential jury confusion regarding the

corporate and individual awards, the court informed the jury that it would make

any necessary adjustments to the verdict to avoid a double recovery by ISG.

Additionally, neither party objected to the verdict form, and defendants do not brief

the issue except to make cursory references to the circuit court’s reasoning. From

our review of the record, there is sufficient evidence to support the punitive

damages awards.




8.       SDCL 21-3-2, which authorizes an award of punitive damages, provides:
               In any action for the breach of an obligation not arising from
               contract, where the defendant has been guilty of oppression,
               fraud, or malice, actual or presumed, or in any case of wrongful
               injury to animals, being subjects of property, committed
               intentionally or by willful and wanton misconduct, in disregard
               of humanity, the jury, in addition to the actual damage, may
               give damages for the sake of example, and by way of punishing
               the defendant.

                                          -20-
#28269

                                    Conclusion

[¶41.]       The circuit court erred in concluding that there was insufficient

evidence to support the compensatory awards. Because the compensatory damages

awards provided by the jury can be explained by the evidence, they did not

impermissibly taint the punitive-damages awards. The circuit court’s order for a

new trial on the issue of damages is reversed. On remand, in order to avoid a

double recovery ISG must elect its remedy by choosing the contract damages, or the

damages for fraudulent inducement or fraudulent misrepresentation. If ISG elects

damages for one of the fraud claims it may recover the accompanying punitive

damages against both PLE and Bogue because the awards were assessed separately

against them.

[¶42.]       GILBERTSON, Chief Justice, ZINTER, Justice, RANK, Circuit Court

Judge, and SEVERSON, Retired Justice, concur.

[¶43.]       RANK, Circuit Court Judge, sitting for JENSEN, Justice, disqualified.

[¶44.]       SALTER, Justice, not having been a member of the Court at the time

this action was assigned to the Court, did not participate.




                                         -21-